               Case 5:20-cv-07741-BLF Document 91 Filed 05/19/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
 1                            NORTHERN DISTRICT OF CALIFORNIA
 2                                    SAN JOSE DIVISION

 3     SANTA CRUZ LESBIAN AND GAY                       Case No. 5:20-CV-07741-BLF
       COMMUNITY CENTER, et al.,
 4
                      Plaintiffs,                       STIPULATION OF DISMISSAL WITH
 5                                                      PREJUDICE (Fed. R. Civ. P. 41)
 6            v.

 7     JOSEPH R. BIDEN JR., et al.,

 8                    Defendants.
 9

10          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and in light of Executive Order
11   13985 and the issuance of M-21-17, Plaintiffs Santa Cruz Lesbian and Gay Community Center
12   d/b/a The Diversity Center of Santa Cruz; Los Angeles LGBT Center; AIDS Foundation of
13   Chicago; B. Brown Consulting, LLC; Bradbury-Sullivan LGBT Community Center; NO/AIDS
14   Task Force d/b/a/ CrescentCare; Services and Advocacy for GLBT Elders; and Dr. Ward
15   Carpenter; and Defendants Joseph R. Biden, Jr., in his official capacity as President of the United
16   States; U.S. Department of Labor; Martin J. Walsh, in his official capacity as Secretary of Labor;
17   Jenny Yang, in her official capacity as Director of Office of Federal Contract Compliance
18   Programs (OFCCP); Office of Management and Budget; Shalanda Young, in her official capacity
19   as Acting Director of the Office of Management and Budget; U.S. Department of Health and
20   Human Services; Xavier Bacerra, in his official capacity as Secretary of Health and Human
21   Services; U.S. Department of Justice; Merrick B. Garland, in his official capacity as United States
22   Attorney General; U.S. Department of Housing and Urban Development; Marcia L. Fudge, in her
23   official capacity as Secretary of Housing and Urban Development; U.S. Department of Veterans
24   Affairs; Dennis R. McDonough, in his official capacity of Secretary of Veterans Affairs; National
25   Endowment for the Humanities; Adam Wolfson, in his official capacity as Acting Chairman for
26   the National Endowment for the Humanities; National Endowment for the Arts; and Ann Eilers,
27

28
                     STIPULATION OF DISMISSAL WITH PREJUDICE (FED. R. CIV. P. 41)
               Case 5:20-cv-07741-BLF Document 91 Filed 05/19/21 Page 2 of 4




 1   in her official capacity as Acting Chairman for the National Endowment for the Arts, having now

 2   settled this case, hereby stipulate to the dismissal of the above-captioned case, with prejudice.

 3

 4      Dated: May 19, 2021                        BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General
 5
                                                   BRAD P. ROSENBERG
 6                                                 CARLOTTA P. WELLS
                                                   Assistant Branch Directors
 7
                                                   /s/ Zachary A. Avallone
 8
                                                   ZACHARY A. AVALLONE (SBN 295545)
 9                                                 ELLIOTT M. DAVIS
                                                   UNITED STATES DEPARTMENT OF JUSTICE
10                                                 Civil Division, Federal Programs Branch
                                                   1100 L Street N.W.
11                                                 Washington, DC 20005
                                                   Telephone: (202) 514-2705
12
                                                   Email: Zachary.A.Avallone@usdoj.gov
13
                                                   Counsel for Defendants
14

15
        Dated: May 19, 2020                        /s/ Douglas Hallward-Driemeier
16                                                 DOUGLAS HALLWARD-DRIEMEIER*
                                                   Douglas.Hallward-Driemeier@ropesgray.com
17                                                 ROPES & GRAY LLP
                                                   2099 Pennsylvania Avenue, NW
18
                                                   Washington, DC 20006-6807
19                                                 Telephone: (202) 508-4776

20                                                 ANNE JOHNSON PALMER (SBN 302235)
                                                   Anne.JohnsonPalmer@ropesgray.com
21                                                 ROPES & GRAY LLP
22                                                 Three Embarcadero Center
                                                   San Francisco, CA 94111-4006
23                                                 Telephone: (415) 315-6337

24                                                 KIRSTEN MAYER*
                                                   Kirsten.Mayer@ropesgray.com
25                                                 ROPES & GRAY LLP
26                                                 Prudential Tower
                                                   800 Boylston Street
27                                                 Boston, MA 02199-3600

28
                      STIPULATION OF DISMISSAL WITH PREJUDICE (FED. R. CIV. P. 41)
     Case 5:20-cv-07741-BLF Document 91 Filed 05/19/21 Page 3 of 4




                                    Telephone: (617) 951-7753
 1

 2                                  KIRSTEN MAYER*
                                    Kirsten.Mayer@ropesgray.com
 3                                  JESSICA L. SOTO*
                                    Jessica.Soto@ropesgray.com
 4                                  ROPES & GRAY LLP
                                    Prudential Tower
 5
                                    800 Boylston Street
 6                                  Boston, MA 02199-3600
                                    Telephone: (617) 951-7753
 7
                                    ETHAN M. WEINBERG*
 8                                  Ethan.Weinberg@ropesgray.com
                                    ROPES & GRAY LLP
 9
                                    1211 Avenue of the Americas
10                                  New York, NY 10036-8704
                                    Telephone: (212) 596-9688
11
                                    JENNIFER C. PIZER (SBN 152327)
12                                  jpizer@lambdalegal.org
                                    LAMBDA LEGAL DEFENSE AND
13
                                    EDUCATION FUND, INC.
14                                  4221 Wilshire Boulevard, Suite 280
                                    Los Angeles, California 90010
15                                  Telephone: (213) 590-5903
16                                  CAMILLA B. TAYLOR*
17                                  ctaylor@lambdalegal.org
                                    SCOTT A. SCHOETTES*
18                                  sschoettes@lambdalegal.org
                                    LAMBDA LEGAL DEFENSE AND
19                                  EDUCATION FUND, INC.
                                    65 E. Wacker Place, Suite 2000
20                                  Chicago, Illinois 60601
21                                  Telephone: (312) 663-4413

22                                  M. CURREY COOK*
                                    ccook@lambdalegal.org
23                                  OMAR GONZALEZ-PAGAN*
                                    ogonzalez-pagan@lambdalegal.org
24                                  LAMBDA LEGAL DEFENSE AND
25                                  EDUCATION FUND, INC.
                                    120 Wall Street, 19th Floor
26                                  New York, New York 10005
                                    Telephone: (212) 809-8585
27

28
          STIPULATION OF DISMISSAL WITH PREJUDICE (FED. R. CIV. P. 41)
     Case 5:20-cv-07741-BLF Document 91 Filed 05/19/21 Page 4 of 4




                                    KAREN L. LOEWY*
 1                                  kloewy@lambdalegal.org
 2                                  LAMBDA LEGAL DEFENSE AND
                                    EDUCATION FUND, INC.
 3                                  1776 K Street, N.W., 8th Floor
                                    Washington, DC 20006-2304
 4                                  Telephone: (202) 804-6245
 5
                                    AVATARA SMITH-CARRINGTON*
 6                                  asmithcarrington@lambdalegal.org
                                    LAMBDA LEGAL DEFENSE AND
 7                                  EDUCATION FUND, INC.
                                    3500 Oak Lawn Avenue, Suite 500
 8                                  Dallas, Texas 75219
                                    Telephone: (214) 219-8585
 9

10                                  Counsel for Plaintiffs

11                                  *Appearing pro hac vice

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          STIPULATION OF DISMISSAL WITH PREJUDICE (FED. R. CIV. P. 41)
